       Case 1:20-cv-00383-NONE-JLT Document 8 Filed 04/17/20 Page 1 of 1


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   SUZANNE NA PIER,                              Case No.: 1:20-cv-00383 NONE JLT
12                 Plaintiff,                      ORDER GRANTING STIPULATION FOR THE
13          v.                                     DEFENDANTS TO HAVE ADDITIONAL TIME TO
                                                   RESPOND TO THE COMPLAINT
14   JACK E. REYNOLDS, et al.,                     (Doc. 7)
15                 Defendants.
16
17          The parties have stipulated to allow the defendants additional time to respond to the complaint
18   because defense counsel has only recently been retained (Doc. 7). Thus, the Court GRANTS the
19   stipulation and ORDERS:
20          1.     The defendants SHALL respond to the complaint no later than May 15, 2020.
21
22   IT IS SO ORDERED.
23
        Dated:    April 16, 2020                             /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28
